ORDER

PER CURIAM.
The Division of Child Support Enforcement (“DCSE”) appeals a judgment of the Circuit Court of St. Louis City modifying the amount of child support owed between parents for the period of time from February 25,1998 through July 1,1998.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).